Title: Benjamin Jones to Thomas Jefferson, 25 March 1815
From: Jones, Benjamin
To: Jefferson, Thomas


          Respected Friend Philadela  25th March 1815
          I reced your favor of 4h Int   and was glad to recognise your well known hand once more and I now Send you the articles order’d remarking at the Same time that Iron had become very Scarce and the price very high previous to the news of peace. it has falln A little but is Still high compared with former times. A few months I hope will regulate these things.I send you now
          
            
              16 Bars of Iron assorted wt
              5.0.7
              at 8.50 p wt
              $43.04
              
            
            
              18 Bundles rod Iron
              9.00
              at 10.
              90.00
              
            
            
              1 Bundle 4d hoop Iron
              3.11 
              at 11
              9.35
              
            
            
              
              
              
              142.39
              
            
            
              
              
              portage
              37
              ½
            
            
              
              
              
              $142.76
              ½
            
          
          the vessel was to have Loaded Some days ago but did not get ready till this day. She will Sail in 2 or 3 day
          I am with much Respect yoursBenjn Jones
        